DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 8-10, 12, 14, and 16-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vendely et al. (US 20170086829 A1). 2, 4-7, 11, 13, 15, and 22
Regarding claim 1, Vendely et al. discloses a stapling assembly (8012) for use with a surgical stapler (8010, [0195], fig. 1), comprising: a cartridge (1000) having a plurality of staples (10030) disposed therein ([0200], figs. 4-5) the plurality of staples being configured to be deployed into tissue (T, figs. 4-5); and 
a knitted adjunct (11) configured to be releasably retained on the cartridge such that the adjunct can be attached to tissue (T) by the plurality of staples in the cartridge ([0207, 0213, 0218-0219], figs. 4-8) the adjunct having a first end, a second end, and a longitudinal axis extending therebetween (ends/axis shown, figs. 6-9 and 14-16), the adjunct comprising at least one knitted layer (14/114) formed of first fibers and at least one core layer (15/115) formed of second fibers (figs. 6-13) that are interconnected with the first fibers to form a plurality of interconnections (19/119, [0217-0218, 0250] figs. 6-14), wherein one of the plurality of interconnections differs from at least another one of the plurality of interconnections to provide a variable compression strength (differing frequency/concentration of fibers [0217]).
Regarding claim 12, Vendely et al. discloses a stapling assembly (8012) for use with a surgical stapler (8010, [0195], fig. 1), comprising: a cartridge (1000) having a plurality of staples (10030) disposed therein ([0200], figs. 4-5) the plurality of staples being configured to be deployed into tissue (T, figs. 4-5); and 
a knitted adjunct (11) configured to be releasably retained on the cartridge such that the adjunct can be attached to tissue (T) by the plurality of staples in the cartridge ([0207, 0213, 0218-0219], figs. 4-8) the adjunct having a first end, a second end, and a longitudinal axis extending therebetween (ends/axis shown, figs. 6-9 and 14-16),
wherein the adjunct comprises at least two different compression zones ([0326], figs. 33-34), each compression zone being formed of first fibers and second fibers that are interconnected to each other at knots (different knots between fibers 4006/4007, [0326]), wherein the knots of a first compression zone of the at least two different compression zones each have a first knot tightness and the knots of a second compression zone of the at least two different compression zones each have a second knot tightness that is greater than the first knot tightness such that the adjunct has a varying compression strength (knots with form different compression zones with one stiffer than the other [0326]).
Regarding claim 19, Vendely et al. discloses a stapling assembly (8012) for use with a surgical stapler (8010, [0195], fig. 1), comprising: a cartridge (1000) having a plurality of staples (10030) disposed therein ([0200], figs. 4-5) the plurality of staples being configured to be deployed into tissue (T, figs. 4-5); and 
a knitted adjunct (11) configured to be releasably retained on the cartridge such that the adjunct can be attached to tissue (T) by the plurality of staples in the cartridge ([0207, 0213, 0218-0219], figs. 4-8) the adjunct having a first end, a second end, and a longitudinal axis extending therebetween (ends/axis shown, figs. 6-9 and 14-16),
the adjunct comprising a tissue-contacting layer formed of at least first fibers (either side capable of contacting tissue figs. 4-16), a cartridge-contacting layer (4000/4004) formed of at least second fibers (4006, [0320], fig. 33), and a core layer (4009) disposed between the tissue-contacting layer and the cartridge- contacting layer (fig. 33), the core layer being formed of third fibers (walls 4009 have fibers 4007) that are interconnected with the first fibers at a first tightness and with the second fibers at a second tightness that is different than the first tightness (4007 interwoven to bottom 4004 and top 400 and walls with density at top and bottom configured to affect strength of portions 4004/4006 [0322]) to allow the adjunct to compress in a first predetermined direction and to limit movement in a second direction that differs from the first predetermined direction (compressing will result in directions being applied different and different strengths at different compression zones ([0320-0322], figs. 14-16 and 33).
Regarding claim 3, Vendely et al. discloses the plurality of interconnections includes a first plurality of interconnections and a second plurality of interconnections ([0320-0322], figs. 14-16 and 33).
Regarding claim 8, Vendely et al. discloses the second fibers are monofilament fibers [0221].
Regarding claims 9-10, Vendely et al. discloses the at least one knitted layer includes a first knitted layer (14/114) that is configured to contact the cartridge (12, fig. 6) and wherein the at least one knitted layer includes a second knitted layer (15/115) that is configured to contact tissue, and wherein the at least one core layer (19/119) is positioned therebetween (figs. 6-9).
Regarding claims 14 and 16-17, Vendely et al. discloses the first compression zone has a first fiber density and the second compression zone has a second fiber density that is different than the first fiber density [0323], the cartridge includes a slot (137) formed therein [0261-0263, 0326] and extending along at least a portion of a longitudinal axis thereof ([0261-0263, 0274-0280, 0326], figs. 1-5, 14-16, and 20-22) and wherein the first compression zone is configured to at least partially overlap with the slot when the adjunct is attached to the cartridge and wherein the second compression zone is configured to at least partially overlap with at least a portion of the plurality of staple when the adjunct is attached to the cartridge ([0323-0326], figs. 14-16 and 33).
Regarding claims 18 and 20-21, Vendely et al. discloses the knots of the first compression zone are present therein at a first frequency and the knots of the second compression zone are present therein at a second frequency that is different than the first frequency [0326] and wherein the first tightness is greater than the second tightness and/or wherein the first tightness is less than the second tightness (knots arbitrary and either knot can be tighter than the other [0323].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 19-21 is/are rejected under 35 U.S.C. 103 as obvious over Vendely et al. (US 20170086829 A1) in view of Vendely et al. (EP 3150134 A1).
Regarding claims 19-21, In the alternative, if it can be argued that Vendely et al. fails to disclose the plurality of interconnections differ to provide a variable compression strength and the knots have the first tightness is greater than the second tightness and/or wherein the first tightness is less than the second tightness knots arbitrary and either knot can be tighter than the other-
Vendely et al. EP 3150134 teaches having a knitted adjunct (3830/3530) having a tissue contact layer 3832 and top layer(3831) and core layer ([0174-0179], figs. 68-74) attached to cartridge (3600 [0177]) of a surgical stapler (fig. 1), having a plurality of interconnections (806/814/808) differ to provide a variable compression strength and the knots have the first tightness is greater than the second tightness and/or wherein the first tightness is less than the second tightness (weave points 3835/3833/3834 – differing diameters/lengths and different locations [0178-0180], figs. 68-74)
Given the teachings of Vendely et al.’829 to have knots of the first compression zone are present therein at a first frequency and the knots of the second compression zone are present therein at a second frequency that is different than the first frequency, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the adjunct knots wherein the first tightness is greater than the second tightness and/or wherein the first tightness is less than the second tightness to have precise compressive adjustment and/or for improved tissue support purposes as taught by Vendely et al. EP 3150134.
Allowable Subject Matter
Claims 2, 4-7, 11, 13, 15, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or render obvious a knitted adjunct comprising all the structural and functional limitations and further comprising a surgical stapler comprising a cartridge having plurality of staples and the adjunct comprising a tissue-contacting layer formed of at least first fibers, a cartridge-contacting layer formed of at least second fibers, and a core layer disposed between the tissue-contacting layer and the cartridge- contacting layer, the core layer being formed of third fibers that are interconnected with the first fibers at a first tightness and with the second fibers at a second tightness that is different than the first tightness to allow the adjunct to compress in a first predetermined direction and to limit movement in a second direction that differs from the first predetermined direction wherein the one of the plurality of interconnections that differs from the at least another one of the plurality of interconnections differs in at least one of a lateral direction and a longitudinal direction relative to the longitudinal axis of the adjunct. Having one of the plurality of interconnections differ in at least one of a lateral direction and a longitudinal direction relative to the longitudinal axis of the adjunct provides an effective compressive adjunct supporting both lateral and longitudinal direction (transverse directions) provides compressive force in a plurality of directions of the adjunct for the tissue of surgical area.  
While various features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include knowledge gleaned only from the applicant's disclosure to combine or modify the teachings of the prior art to produce the claimed subject matter, and thus obviousness would not be proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). There is no teaching, suggestion, or motivation found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art to combine or modify the teachings of the prior art to produce the claimed invention, and thus obviousness would not be proper. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See references cited, form 892 &-
US 20180235626 A1 – “adjunct can include tightly interconnected fibers. The adjunct can be in a form of a sheet, tube, spiral, or any other structure that can include compliant portions and/or more rigid, reinforcement portions. The adjunct can be configured such that certain regions thereof can have more dense fibers while others have less dense fibers. The fiber density can vary in different directions along one or more dimensions of the adjunct, based on an intended application of the adjunct” [0208] … fabrics having fibers that are able to slide/shear relative to each other [0758].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT F LONG/         Primary Examiner, Art Unit 3731